Exhibit 10.1
Execution Copy
TWELFTH AMENDMENT TO FORBEARANCE AND AMENDMENT AGREEMENT
     THIS TWELFTH AMENDMENT TO FORBEARANCE AND AMENDMENT AGREEMENT (the
“Amendment”) is made as of April 15, 2010, by and among THE MERIDIAN RESOURCE
CORPORATION, a Texas corporation (the “Borrower”), the undersigned Guarantors
(the “Guarantors”), the several banks, financial institutions and other entities
from time to time parties to the Credit Agreement (as defined below)
(collectively, the “Lenders”), and FORTIS CAPITAL CORP. (“Fortis” or the
“Administrative Agent”), as administrative agent for the Lenders.
R E C I T A L S:
     WHEREAS, the Borrower, Fortis as Administrative Agent, and the Lenders have
entered into an Amended and Restated Credit Agreement dated as of December 23,
2004, as amended by that certain First Amendment to Credit Agreement dated as of
February 25, 2008, further amended by that certain Second Amendment to Credit
Agreement dated as of December 19, 2008, and further amended by the Forbearance
Agreement (defined below) (as so amended, the “Credit Agreement”);
     WHEREAS, the Borrower, the Guarantors, Fortis, as Administrative Agent, and
the Lenders have entered into that certain Forbearance and Amendment Agreement
dated as of September 3, 2009 (as amended, the “Forbearance Agreement”);
     WHEREAS, the Borrower has requested that the Administrative Agent and
Lenders consent to extend the time for performance by the Borrower of certain
conditions subsequent required under the Forbearance Agreement, and the
Administrative Agent and Lenders have agreed to do so under the terms and
conditions set forth in this Amendment.
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, and intending to be legally bound,
each of the Administrative Agent, the Lenders, the Borrower and the Guarantors
agree as follows:
     1. Definitions. Capitalized terms defined in the Recitals section of this
Amendment are incorporated herein by this reference and are used herein as so
defined. Capitalized terms used and not defined in this Amendment (including in
the Recitals section of this Amendment) shall have the meanings assigned to such
terms in the Forbearance Agreement and the Credit Agreement.
     2. Amendments to the Forbearance Agreement. The Borrower, the Guarantors,
the Administrative Agent and the Lenders agree that the Forbearance Agreement
will be amended as follows:
     (a) Payments by the Borrower. Section 7(a) of the Forbearance Agreement is
amended and restated in its entirety as follows:
“(a) On or before the 10th day of each calendar month commencing after
December 10, 2009, the Borrower shall pay to
12th Amendment to Forbearance Agreement [Meridian]

1



--------------------------------------------------------------------------------



 



the Administrative Agent for the account of the Lenders $1,000,000, except that
the payment due on or before May 10, 2010 shall be paid to the Lenders no later
than May 4, 2010.”
     (b) Conditions Subsequent. Section 10(b) of the Forbearance Agreement is
amended and restated in its entirety as follows:
“(b) The transactions contemplated by the Borrower Merger Agreement, Capital
Infusion Agreement, or Purchase and Sale Agreement, whichever is executed in
accordance with clause (a) above, shall be consummated by May 7, 2010, unless
such date is extended with the consent of the Required Lenders to allow for any
necessary buyer diligence and obtaining shareholder and other necessary
approvals to consummate such transactions, which date shall in no event be later
than May 31, 2010, provided, further with respect to the Alta Mesa Merger
Agreement (i) the Borrower shall have filed its shareholder proxy statement on
or before January 15, 2010 and (ii) the Borrower shall have held its shareholder
meeting and obtained the necessary approvals for the transactions contemplated
by the Alta Mesa Merger Agreement on or before May 7, 2010.”
     3. Consent of Lenders. The Lenders hereby consent to the sale of the
leasehold interests that comprise the unit known as the Bayou Gentilly-Delacroix
Et Al (Cris “I” RA SUA) well as described in Annex I hereto, and the release by
the Administrative Agent of the Lenders’ Lien on such well, such release to be
in such recordable form as the Administrative Agent and the Borrower may deem to
be satisfactory.
     4. Conditions to Amendments. The amendments contained in Section 2 hereof
are subject to the conditions set forth below. Failure to comply with these
conditions will be deemed to be a Forbearance Default under Section 11 of the
Forbearance Agreement.
     (a) The Borrower shall provide weekly updates, via e-mail or conference
call, at the discretion of the Administrative Agent, to the Administrative Agent
and the Lenders with respect to the status of the Alta Mesa Merger Agreement and
the transactions contemplated thereby.
     (b) On or before the Effective Date of this Amendment, the Borrower shall
enter into an amendment of the Compromise and Settlement Agreement with Shell
extending the “May 1, 2010” and “May 2, 2010” dates in Section III(A)(2) and
III(A)(4), subsections (1) and (3) of the Compromise and Settlement Agreement,
to “May 7, 2010” and “May 8, 2010” respectively, or such later dates as the
Borrower and Shell Oil Company and its affiliates, including Shell Oil Company
SWEPI LP and Shell Exploration Company, may otherwise agree upon in writing. The
Borrower may not make any payment of cash or transfer any property to Shell
under such Compromise and Settlement Agreement, as amended hereby, until the
Effective Time of the Alta Mesa Merger Agreement.
12th Amendment to Forbearance Agreement [Meridian]

2



--------------------------------------------------------------------------------



 



     (c) No material amendment or modification of any provision of the Alta Mesa
Merger Agreement that is adverse to the Lenders shall be made without the
written agreement of the Required Lenders.
     5. Ratifications, Representations and Warranties.
     (a) Ratification of Loan Documents and Liens. Except as expressly modified
and superseded by this Amendment, the terms and provisions of the Loan Documents
are ratified and confirmed and shall continue in full force and effect. Each
Credit Party, the Administrative Agent and Lenders agree that the Loan Documents
shall continue to be legal, valid, binding and enforceable in accordance with
their respective terms. Each Credit Party further expressly acknowledges and
agrees that the Lenders have a valid, non-avoidable, enforceable and perfected
security interest in and lien against each item of collateral described in the
Security Documents, and that such security interest and lien secures the payment
Obligations and the performance of all other obligations of the Borrower under
the Loan Documents.
     (b) General Representations and Warranties. Each Credit Party hereby
jointly and severally represents and warrants to the Administrative Agent and
Lenders that (i) the execution, delivery and performance of this Amendment has
been duly authorized by all requisite organizational action on the part of such
Credit Party and will not violate the constituent organizational documents of
such Credit Party, contravene any contractual restriction, any law, rule or
regulation or court or administrative decree or order binding on or affecting
such Credit Party or result in, or require the creation or imposition of any
lien, security interest or encumbrance on any of the properties of such Credit
Party; (ii) this Amendment has been duly executed and delivered by each Credit
Party and is the legal, valid and binding obligation of each Credit Party,
enforceable in accordance with its terms; (iii) subject to the existence of the
Designated Events of Default, the representations and warranties contained in
the Credit Agreement and any Loan Document are true and correct on and as of the
date hereof and on and as of the date of execution hereof as though made on and
as of each such date; (iv) except for the Designated Events of Default, no
Default or Event of Default under the Credit Agreement has occurred and is
continuing; (v) except for the Designated Events of Default, such Credit Party
is in full compliance with all covenants and agreements contained in the Loan
Documents; and (vi) absent the effectiveness of this Amendment, the
Administrative Agent and Lenders are entitled to exercise immediately their
respective rights and remedies under the Loan Documents, including, but not
limited to, the right to accelerate the maturity of the Obligations and enforce
their rights and remedies under the Security Documents.
     (c) Ratification of Guarantees. Each of the Guarantors hereby acknowledges
and consents to all of the terms and conditions of this Amendment and hereby
ratifies and confirms its respective guarantee under the Guarantee dated as of
December 23, 2004 (the “Guarantee”) for the benefit of the Administrative Agent
and Lenders. Each Guarantor hereby represents and acknowledges that the
execution and delivery of this Amendment shall in no way change or modify its
obligations as a guarantor under the Guarantee and shall not constitute a waiver
by either the Administrative Agent or
12th Amendment to Forbearance Agreement [Meridian]

3



--------------------------------------------------------------------------------



 



Lenders of any of either the Administrative Agent’s or Lenders’ rights against
such Guarantor.
     6. Conditions Precedent. This Amendment shall become effective (the
“Effective Date”) upon receipt by the Administrative Agent, on behalf of the
Lenders, of:
     (a) A copy of this Amendment executed by the Required Lenders; and
     (b) An amendment fee equal to 0.25% of the outstanding principal amount of
the Revolving Credit Loans as of the Effective Date payable to the
Administrative Agent for the ratable benefit of the Lenders. Such amendment fee
shall be fully earned as of the Effective Date.
     7. Miscellaneous Provisions.
     (a) Survival of Representations and Warranties. All representations and
warranties made in any Loan Document shall survive the execution and delivery of
this Amendment, and no investigation by the Administrative Agent or Lenders or
any closing shall affect the representations and warranties or the right of the
Administrative Agent or Lenders to rely upon them.
     (b) Limitation on Relationship between Parties. The relationship of the
Administrative Agent and Lenders, on the one hand, and the Credit Parties, on
the other hand, has been and shall continue to be, at all times, that of
creditor and debtor. Nothing contained in this Amendment, any instrument,
document or agreement delivered in connection therewith or in the Loan Documents
shall be deemed or construed to create a fiduciary relationship between the
parties.
     (c) Expenses of the Administrative Agent or Lenders. The Borrower agrees to
pay on demand all reasonable costs and out-of-pocket expenses incurred by the
Administrative Agent and Lenders in connection with the preparation,
negotiation, execution and enforcement of this Amendment and any and all
amendments, modifications, and supplements thereto, including, without
limitation, the reasonable costs and fees of the Administrative Agent’s and
Lenders’ legal counsel, and all costs and expenses incurred by the
Administrative Agent and Lenders in connection with the enforcement or
preservation of any rights under any Loan Document.
     (d) Severability. Any provision of this Amendment held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Amendment and the effect thereof shall be
confined to the provision so held to be invalid or unenforceable.
     (e) Successors and Assigns; Third Party Beneficiaries. This Amendment shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns, except that no Credit Party may assign or
transfer any of its rights or obligations under this Amendment without the prior
written consent of the Administrative Agent, and no other Person shall have any
right, benefit or interest under or because of the existence of this Amendment.
12th Amendment to Forbearance Agreement [Meridian]

4



--------------------------------------------------------------------------------



 



     (f) Amendments; Interpretation. No amendment or modification of any
provision of this Amendment shall be effective without the written agreement of
each Credit Party and the Required Lenders, and no waiver of any provision of
this Amendment or consent to any departure by any Credit Party therefrom, shall
in any event be effective without the written concurrence of the Required
Lenders. Any waiver or consent shall be effective only in the specific instance
and for the specific purpose for which it was given.
     (g) Counterparts. This Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, each of which when so
executed shall be deemed to be an original, but all of which when taken together
shall constitute one and the same instrument, and all signature pages
transmitted by electronic transmission shall be considered as original executed
counterparts. Each party to this Amendment agrees that it will be bound by its
own facsimile or electronic signature and that it accepts the facsimile or
electronic signatures of each other party.
     (h) Headings. The headings, captions, and arrangements used in this
Amendment are for convenience only and shall not affect the interpretation of
this Amendment.
     (i) Further Assurances. Each Credit Party agrees to execute such other and
further documents and instruments as the Administrative Agent may request to
implement the provisions of this Amendment and to perfect and protect the liens
and security interests created by the Credit Agreement and the other Loan
Documents.
     (j) Reservation of Rights. Except as expressly consented to or agreed
herein, all covenants, obligations and agreements of the Borrower contained in
the Credit Agreement shall remain in full force and effect in accordance with
their terms. Without limitation of the foregoing, the consents and agreements
set forth herein are limited precisely to the extent set forth herein and shall
not be deemed to (i) be a consent or agreement to, or waiver or modification of,
any other term or condition of the Credit Agreement or any other documents
referred to therein, or a consent to or waiver of any future action or inaction
by the Borrower, or (ii) except as expressly set forth herein, prejudice any
right or rights which the Lenders may now have or may have in the future under
or in connection with the Credit Agreement or any of the documents referred to
therein. Except as expressly modified hereby, the terms and provisions of the
Credit Agreement and any other documents or instruments executed in connection
with any of the foregoing, are and shall remain in full force and effect, and
the same are hereby ratified and confirmed by the Borrower in all respects.
     (k) Applicable Law. THIS AMENDMENT SHALL BE GOVERNED AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS.
     (l) Release. EACH CREDIT PARTY HEREBY ACKNOWLEDGES THAT IT HAS NO DEFENSE,
RECOUPMENT, COUNTERCLAIM, OFFSET, CROSS-COMPLAINT, CLAIM OR DEMAND OF ANY KIND
OR NATURE
12th Amendment to Forbearance Agreement [Meridian]

5



--------------------------------------------------------------------------------



 



WHATSOEVER THAT CAN BE ASSERTED TO REDUCE OR ELIMINATE ALL, OR ANY PART OF ITS
LIABILITY TO REPAY THE ANY OBLIGATIONS ARISING UNDER THE CREDIT AGREEMENT OR ANY
OTHER LOAN DOCUMENT OR TO SEEK AFFIRMATIVE RELIEF OR DAMAGES OF ANY KIND OR
NATURE FROM THE ADMINISTRATIVE AGENT OR LENDERS (OR ANY OF THEM). EACH CREDIT
PARTY HEREBY VOLUNTARILY AND KNOWINGLY RELEASES AND FOREVER DISCHARGES THE
ADMINISTRATIVE AGENT AND LENDERS, THEIR RESPECTIVE PREDECESSORS, OFFICERS,
DIRECTORS, EMPLOYEES, AGENTS, ATTORNEYS, ACCOUNTANTS, CONSULTANTS,
REPRESENTATIVES, OWNERS, AFFILIATES, SUCCESSORS, TRANSFEREES AND ASSIGNS
(COLLECTIVELY, THE “RELEASED PARTIES”), FROM ALL POSSIBLE CLAIMS, DEMANDS,
ACTIONS, CAUSES OF ACTION, DAMAGES, COSTS, EXPENSES, AND LIABILITIES WHATSOEVER,
KNOWN OR UNKNOWN, ANTICIPATED OR UNANTICIPATED, SUSPECTED OR UNSUSPECTED, FIXED,
CONTINGENT, OR CONDITIONAL, AT LAW OR IN EQUITY, ORIGINATING IN WHOLE OR IN PART
ON OR BEFORE THE DATE THIS AMENDMENT IS EXECUTED, WHICH SUCH CREDIT PARTY MAY
NOW OR HEREAFTER HAVE AGAINST ANY RELEASED PARTY, IF ANY, AND IRRESPECTIVE OF
WHETHER ANY SUCH CLAIMS ARISE OUT OF CONTRACT, TORT, VIOLATION OF LAW OR
REGULATIONS, OR OTHERWISE, AND ARISING FROM OR ARISING IN CONNECTION WITH ANY
“LOANS”, INCLUDING, WITHOUT LIMITATION, ANY CONTRACTING FOR, CHARGING, TAKING,
RESERVING, COLLECTING OR RECEIVING INTEREST IN EXCESS OF THE HIGHEST LAWFUL RATE
APPLICABLE, THE EXERCISE OF ANY RIGHTS AND REMEDIES UNDER THE CREDIT AGREEMENT
OR ANY OTHER LOAN DOCUMENT, AND/OR NEGOTIATION OF, OR EXECUTION OF, THIS
AMENDMENT. IT IS AGREED THAT THE SCOPE OF THIS RELEASE UNDER THIS PARAGRAPH
SHALL INCLUDE ALL CLAIMS, DEMANDS OR CAUSES OF ACTION ARISING IN WHOLE OR PART
FROM THE NEGLIGENCE OR STRICT LIABLITY OF THE ADMINISTRATIVE AGENT, ANY LENDER
OR ANY OTHER RELEASED PARTY. EACH CREDIT PARTY HEREBY COVENANTS AND AGREES NEVER
TO INSTITUTE ANY ACTION OR SUIT AT LAW OR IN EQUITY, NOR INSTITUTE, PROSECUTE,
OR IN ANY WAY AID IN THE INSTITUTION OR PROSECUTION OF, ANY CLAIM, ACTION OR
CAUSE OF ACTION, RIGHTS TO RECOVER DEBTS OR DEMANDS OF ANY NATURE AGAINST ANY OF
THE RELEASED PARTIES ARISING OUT OF OR RELATED TO A RELEASED PARTY’S ACTIONS,
OMISSIONS, STATEMENTS, REQUESTS OR DEMANDS IN ADMINISTERING, ENFORCING,
MONITORING, COLLECTING OR ATTEMPTING TO COLLECT, THE OBLIGATIONS, INDEBTEDNESS
AND OTHER OBLIGATIONS OF A CREDIT PARTY TO A RELEASED PARTY. EACH CREDIT PARTY
AGREES TO INDEMNIFY AND HOLD THE ADMINISTRATIVE AGENT AND EACH LENDER HARMLESS
FROM ANY AND ALL MATTERS RELEASED PURSUANT TO THIS PARAGRAPH. EACH
12th Amendment to Forbearance Agreement [Meridian]

6



--------------------------------------------------------------------------------



 



CREDIT PARTY ACKNOWLEDGES THAT THE AGREEMENTS IN THIS PARAGRAPH ARE INTENDED TO
BE IN FULL SATISFACTION OF ALL OR ANY ALLEGED INJURIES OR DAMAGES TO EACH CREDIT
PARTY, ITS SUCCESSORS, AGENTS, ATTORNEYS, OFFICERS, DIRECTORS, ASSIGNS AND
PERSONAL AND LEGAL REPRESENTATIVES ARISING IN CONNECTION WITH SUCH MATTERS
RELEASED PURSUANT TO THE OTHER PROVISIONS OF THIS PARAGRAPH. EACH CREDIT PARTY
REPRESENTS AND WARRANTS TO LENDER THAT IT HAS NOT PURPORTED TO TRANSFER, ASSIGN
OR OTHERWISE CONVEY ANY RIGHT, TITLE OR INTEREST OF A CREDIT PARTY IN ANY
RELEASED MATTER TO ANY OTHER PERSON AND THAT THE FOREGOING CONSTITUTES A FULL
AND COMPLETE RELEASE OF EACH CREDIT PARTY’S CLAIMS WITH RESPECT TO ALL SUCH
MATTERS. THE PROVISIONS OF THIS SECTION 7(l) AND THE REPRESENTATIONS,
WARRANTIES, RELEASES, WAIVERS, REMISES, ACQUITTANCES, DISCHARGES, COVENANTS,
AGREEMENTS AND INDEMNIFICATIONS CONTAINED HEREIN (A) CONSTITUTE A MATERIAL
CONSIDERATION FOR AND INDUCEMENT TO THE ADMINISTRATIVE AGENT AND LENDERS
ENTERING INTO THIS AMENDMENT, (B) DO NOT CONSTITUTE AN ADMISSION OF OR BASIS FOR
ESTABLISHING ANY DUTY, OBLIGATION OR LIABILITY OF THE ADMINISTRATIVE AGENT OR
ANY LENDER TO A CREDIT PARTY OR ANY OTHER PERSON, (C) DO NOT CONSTITUTE AN
ADMISSION OF OR BASIS FOR ESTABLISHING ANY LIABILITY, WRONGDOING, OR VIOLATION
OF ANY OBLIGATION, DUTY OR AGREEMENT OF THE ADMINISTRATIVE AGENT OR A LENDER TO
A CREDIT PARTY OR ANY OTHER PERSON, AND (D) SHALL NOT BE USED AS EVIDENCE
AGAINST THE ADMINISTRATIVE AGENT OR A LENDER BY A CREDIT PARTY OR ANY OTHER
PERSON FOR ANY PURPOSE.
     (m) Waiver of Jury Trial. EACH OF THE PARTIES HERETO KNOWINGLY AND
VOLUNTARILY WAIVES ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY
DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT, OR OTHERWISE, BETWEEN THE
ADMINISTRATIVE AGENT AND LENDERS AND ANY CREDIT PARTY OR ANY OF THEIR RESPECTIVE
AFFILIATES ARISING OUT OF, CONNECTED WITH, RELATED TO OR INCIDENTAL TO THE
RELATIONSHIP ESTABLISHED BETWEEN THEM IN THIS AMENDMENT. INSTEAD, ANY DISPUTES
RESOLVED IN COURT WILL BE RESOLVED IN A BENCH TRIAL WITHOUT A JURY.
     (n) Submission to Jurisdiction. Each Credit Party agrees that all disputes
among them and the Administrative Agent or any Lender arising out of, connected
with, related to, or incidental to the relationship established between them in
this Amendment, whether arising in contract, tort, equity, or otherwise, shall
be resolved only by the courts of the State of Texas, the federal courts sitting
therein, and appellate court from any thereof. Each Credit Party waives in all
disputes any objection that any of them may
12th Amendment to Forbearance Agreement [Meridian]

7



--------------------------------------------------------------------------------



 



have to the location of the court considering the dispute which court shall have
been chosen in accordance with the foregoing.
     (o) Loan Documents. This Amendment shall constitute a Loan Document.
     (p) Final Agreement. THE CREDIT AGREEMENT AND THE LOAN DOCUMENTS REPRESENT
THE ENTIRE EXPRESSION OF THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF
ON THE DATE THIS AMENDMENT IS EXECUTED. THE CREDIT AGREEMENT AND THE LOAN
DOCUMENTS MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES. NO MODIFICATION, RESCISSION, WAIVER, RELEASE OR
AMENDMENT OF ANY PROVISION OF THIS AMENDMENT SHALL BE MADE, EXCEPT BY A WRITTEN
AGREEMENT SIGNED BY EACH CREDIT PARTY, THE ADMINISTRATIVE AGENT AND LENDERS.
[Signature Pages Follow]
12th Amendment to Forbearance Agreement [Meridian]

8



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed as of the day and year first written above.

                  THE CREDIT PARTIES    
 
                BORROWER:    
 
                THE MERIDIAN RESOURCE CORPORATION    
 
           
 
  By:   /s/ Steven G. Ives    
 
           
 
  Name:   Steven G. Ives    
 
  Title:   Vice President    

12th Amendment to Forbearance Agreement [Meridian]

 



--------------------------------------------------------------------------------



 



                  GUARANTORS:    
 
                CAIRN ENERGY USA, INC.    
 
           
 
  By:   /s/ Steven G. Ives    
 
           
 
  Name:   Steven G. Ives    
 
  Title:   Vice President    
 
                THE MERIDIAN RESOURCE & EXPLORATION LLC    
 
           
 
  By:   /s/ Steven G. Ives    
 
           
 
  Name:   Steven G. Ives    
 
  Title:   Vice President    
 
                THE MERIDIAN PRODUCTION CORPORATION    
 
           
 
  By:   /s/ Steven G. Ives    
 
           
 
  Name:   Steven G. Ives    
 
  Title:   Vice President    
 
                THE MERIDIAN RESOURCE CORPORATION    
 
           
 
  By:   /s/ Steven G. Ives    
 
           
 
  Name:   Steven G. Ives    
 
  Title:   Vice President    
 
                FBB ANADARKO CORP.    
 
           
 
  By:   /s/ Steven G. Ives    
 
           
 
  Name:   Steven G. Ives    
 
  Title:   Vice President    
 
                TE TMR CORP.    
 
           
 
  By:   /s/ Steven G. Ives    
 
           
 
  Name:   Steven G. Ives    
 
  Title:   Vice President    

12th Amendment to Forbearance Agreement [Meridian]

 



--------------------------------------------------------------------------------



 



                  SUNDANCE ACQUISITION CORPORATION    
 
           
 
  By:   /s/ Steven G. Ives    
 
           
 
  Name:   Steven G. Ives    
 
  Title:   Vice President    
 
                LOUISIANA ONSHORE PROPERTIES LLC    
 
           
 
  By:   /s/ Steven G. Ives    
 
           
 
  Name:   Steven G. Ives    
 
  Title:   Vice President    
 
                TMR DRILLING CORPORATION    
 
           
 
  By:   /s/ Steven G. Ives    
 
           
 
  Name:   Steven G. Ives    
 
  Title:   Vice President    
 
                TMR EQUIPMENT CORPORATION    
 
           
 
  By:   /s/ Steven G. Ives    
 
           
 
  Name:   Steven G. Ives    
 
  Title:   Vice President    

12th Amendment to Forbearance Agreement [Meridian]

 



--------------------------------------------------------------------------------



 



                  ADMINISTRATIVE AGENT:    
 
                FORTIS CAPITAL CORP.,         as Administrative Agent, Co-Lead
Arranger, Bookrunner, Issuing Lender, and a Lender    
 
           
 
  By:   /s/ Harry T. Nullet    
 
           
 
  Name:   Harry T. Nullet    
 
  Title:   Director    
 
           
 
  By:   /s/ Johan Rutsaert    
 
           
 
  Name:   Johan Rutsaert    
 
  Title:   Director    

12th Amendment to Forbearance Agreement [Meridian]

 



--------------------------------------------------------------------------------



 



                  THE LENDERS:    
 
                THE BANK OF NOVA SCOTIA,         as Co-Lead Arranger,
Syndication Agent, and a Lender    
 
           
 
  By:   /s/ Marc Graham    
 
           
 
  Name:   Marc Graham    
 
  Title:   Director    

12th Amendment to Forbearance Agreement [Meridian]

 



--------------------------------------------------------------------------------



 



                  COMERICA BANK,         as a Lender    
 
           
 
  By:   /s/ Robin M. Kain    
 
           
 
  Name:   Robin M. Kain    
 
  Title:   Vice-President    

12th Amendment to Forbearance Agreement [Meridian]

 



--------------------------------------------------------------------------------



 



                  U.S. BANK NATIONAL ASSOCIATION,         as a Lender    
 
           
 
  By:   /s/ Timothy N. Scheer    
 
           
 
  Name:   Timothy N. Scheer    
 
  Title:   Vice President    

12th Amendment to Forbearance Agreement [Meridian]

 



--------------------------------------------------------------------------------



 



                  ALLIED IRISH BANKS plc,         as a Lender    
 
           
 
  By:   /s/ Aidan Lanigan    
 
           
 
  Name:   Aidan Lanigan    
 
  Title:   Vice President    
 
           
 
  By:   /s/ David O’Driscoll    
 
           
 
  Name:   David O’Driscoll    
 
  Title:   Assistant Vice President    

12th Amendment to Forbearance Agreement [Meridian]

 